Citation Nr: 1107195	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-27 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from February 1966 to July 
1967.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant submitted a claim for PTSD in May 2006.  The 
appellant reported that his stressors were as follows:

*	Exposure to mortar rounds launched at his base while he 
stood perimeter guard duty
*	Exposure to sniper fire on his arrival to Vietnam
*	Participating in 6 firefights
*	Killing the enemy
*	Seeing men die

It is noted that effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
amending, in certain circumstances, the evidentiary standard for 
establishing the required in-service stressor.  Specifically, the 
final rule amends 38 C.F.R. § 3.304(f) by redesignating current 
paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), 
respectively, and by adding a new paragraph (f)(3) that reads as 
follows:

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with 
whom VA has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related 
to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, 
such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance 
involved a psychological or psycho-physiological 
state of fear, helplessness, or horror.

In this case, the lay evidence presented includes that for 
stressors predicated on fear of hostile military forces and 
activities, specifically fear related to exposure to sniper fire 
and mortar attacks.  As the reported stressors are consistent 
with the place, type, and circumstances of the appellant's 
service in Vietnam, the Board believes that remand for a VA 
examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  A VA examination should be conducted to ascertain 
whether the appellant experienced fear of hostile military 
activity-such as from incoming artillery, small arms fire, 
sniper fire, or mortar attack-adequate to support a diagnosis of 
PTSD and whether his symptoms are related to the claimed 
stressor.

Accordingly, the case is REMANDED for the following action:

1.  A VA psychiatric examination should be 
conducted.  The claims folder should be available 
for review.  The examiner should indicate whether 
the appellant experienced fear of hostile military 
or terrorist activity-such as from incoming 
artillery, small arms fire, sniper fire, or mortar 
attack-adequate to support a diagnosis of PTSD and 
whether his symptoms are related to the claimed 
stressor.  A complete rationale for all opinions is 
required.

2.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record. If any benefit sought on 
appeal, for which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


